DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE) - 03/30/2021”, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
Status of Claims
Applicant’s amendment of claims 1 and 12, and cancellation of claims 7 and 16 in “Claims - 03/30/2021” with the “Amendment Submitted/Entered with Filing of CPA/RCE - 03/30/2021”, have been acknowledged.  
Prior to this office action, claims 1-6, 8-15 and 17-20 were pending for prosecution, of which, non-elected claims 9-11 and 18-20 were withdrawn, and elected claims 1-6, 8, 12-15 and 17 were examined on their merits. 
Withdrawn of Claim Rejections - 35 USC § 112
Applicant’s argument and clarification, in the “Remarks - 03/30/2021 - Applicant Arguments/Remarks Made in an Amendment“, with respect to claim 1 and 12 are persuasive, specifically, amendments to the claim 1 and 12 remove the claims 
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Rejoinder of Non-Elected Withdrawn Claims: Claims 1 and 12 are allowable. The restriction requirement between device and process, as set forth in the Office action mailed on “Requirement for Restriction/Election - 08/12/2021” , has been reconsidered in view of the allowability of claims to the elected invention of group I pursuant to MPEP § 821.04(b). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement for claims 9-11 and 18-20 of “Requirement for Restriction/Election - 08/12/2021 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In view of the above, this office action considers claims 1-6, 8-15 and 17-20 pending for prosecution.
Reasons for Allowances 
Claims 1-6, 8-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claims 1, 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a backboard comprising, inter alia, "a coil structure around each of the at least two lead-out electrodes, and backboard electrodes between the lead-out electrodes and the backboard body; wherein each of the backboard electrodes is configured to power on its corresponding lead-out electrode; wherein at least one 
The most relevant prior art of references (US 9461222 B1 to Wei; Chih-Hao) in Fig 2A Columns 4-5 substantially discloses the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20130168708 A1 to Shibata; Akihide et al.,) is considered pertinent to applicant's disclosure. See form PTO-892. 
Shibata; Akihide et al., discloses in Figure 23 and paragraphs [0304+] an illuminating apparatus comprising coil structure is being configured to generate a magnetic field to absorb the LED pins onto the corresponding lead-out electrodes. However, Shibata; Akihide et al., could not be relied upon for this feature because lack of positional limitations “wherein at least one dielectric layer is provided between the backboard electrodes and the coil structure”  in the limitation “the dielectric layer is used to prevent electrical contact between the backboard electrode and the coil structure, 
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, claims 1 and 12 are deemed patentable over the prior arts.
Claims {2-6, 8-11} and {13-15, 17-20} are allowed as those inherit the allowable subject matter from claims 1 and 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
April 11, 2021